7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.MICHAEL J. BUSHMAN, a/k/a Bush Hog, Defendant-Appellant.
No. 93-6207.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 2, 1993.Decided:  September 23, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Michael J. Bushman, Appellant Pro Se.
Robert Joseph Seidel, Jr., Assistant United States Attorney, for Appellee.
E.D.Va.
AFFIRMED
Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Michael J. Bushman appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Bushman, Nos.  CR-87-100-N; CA-92-677-N (E.D. Va.  Dec. 18, 1992).  We deny the motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED